


--------------------------------------------------------------------------------


 
THIRD AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of November 3, 2010, by and among
INTERFACE, INC., a Georgia corporation (the “Borrower”), INTERFACEFLOR, LLC, a
Georgia limited liability company (the “Subsidiary L/C Account Party”), the
“Lenders” party hereto, and WELLS FARGO BANK, N.A., successor-by-merger to
WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Domestic Agent and
Collateral Agent (the “Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Subsidiary L/C Account Party, the Agent, and the
Lenders party thereto have executed and delivered that certain Sixth Amended and
Restated Credit Agreement dated as of June 30, 2006, as amended by that certain
First Amendment to Sixth Amended and Restated Credit Agreement dated as of
January 1, 2008, as amended by that certain Second Amendment to Sixth Amended
and Restated Credit Agreement dated as of May 14, 2009 (as further amended,
restated, modified, or supplemented from time to time, the “Credit Agreement”);
and
 
WHEREAS, the Borrower has requested, and the Agent and Lenders party hereto have
agreed to, subject to the terms and conditions hereof, to certain amendments to
the Credit Agreement as set forth herein.
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the Borrower, the Subsidiary L/C Account
Party, the Agent, and the Lenders party hereto hereby covenant and agree as
follows:
 
1.  
Definitions.  Unless otherwise specifically defined herein, each term used
herein which is defined in the Credit Agreement shall have the meaning assigned
to such term in the Credit Agreement.  Each reference to “hereof,” “hereunder,”
“herein,” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall from and after the date hereof refer to the Credit Agreement as
amended hereby.

 

 
- 1 -

--------------------------------------------------------------------------------

 



 
2.  
Amendments to Credit Agreement.

 
(a)  
Amendments to Section 1.01.

 
(i)  
The following definitions are hereby added in the appropriate alphabetical order
to read as follows:

 
“2010 Additional Senior Notes” shall mean a series of unsecured senior notes in
an aggregate principal amount not to exceed $300,000,000, issued by Interface no
later than February 28, 2011 (or such later date agreed to in writing by
Administrative Agent in its sole discretion), (a) having a maturity not earlier
than June 30, 2013, and (b) having financial and other covenants not less
favorable to Interface in any material respect than those covenants in effect
with respect to the Additional Senior Notes, or otherwise on terms and
conditions reasonably satisfactory to the Domestic Agent and the Required
Lenders, together with any notes constituting a refinancing or replacement of
such 2010 Additional Senior Notes to the extent expressly permitted by Section
8.08(f)(ii).
 
“2010 Additional Senior Notes Indenture” shall mean an indenture by and among
Interface, as issuer, certain Subsidiaries of Interface, as guarantors, and the
2010 Additional Senior Notes Trustee, as the same may be amended, restated,
supplemented, or otherwise modified from time to time, and any subsequent
indenture entered into by Interface in connection with a refinancing or
replacement of such Additional Senior Notes to the extent expressly permitted by
Section 8.08(f)(ii).
 
“2010 Additional Senior Notes Trustee” shall mean the trustee under the 2010
Additional Senior Notes Indenture, together with its successors and assigns.
 
“2010 Specified Net Proceeds” has the meaning given such term in Section
8.01(k).
 
“2010 Specified Account” has the meaning given such term in Section 8.01(k).
 
“2010 Stated Net Proceeds” has the meaning given such term in Section 8.01(k).
 
(ii)  
Each of the following definitions are amended and restated so that they read,
respectively, in their entirety, as follows:

 
“Additional Senior Notes” shall mean the Senior Notes due 2013 issued by
Interface, and guaranteed by certain Subsidiaries of Interface, in the original
aggregate principal amount of $150,000,000, as more particularly described in
the Additional Senior Notes Indenture, together with any notes constituting a
refinancing or replacement of such Additional Senior Notes to the extent
expressly permitted by Section 8.08(f)(iii). 
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
“Additional Senior Notes Indenture” shall mean the Indenture dated as of June 5,
2009, by and among Interface, as issuer, certain Subsidiaries of Interface, as
guarantors, and U.S. Bank National Association, as Trustee, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Consolidated Restricted Payments” shall mean, at any time of determination, the
sum of (a) the amount of all cash payments (including, without limitation,
mandatory or voluntary premiums or make-whole payments, but not including
payments of accrued interest) made by the Consolidated Companies during the
immediately preceding twelve-fiscal-month period in respect of the retirement,
repayment, prepayment, redemption, repurchase, defeasance, or other discharge of
any Senior Notes (exclusive of (i) any such payments made with the Net Proceeds
of any Asset Sale or series of related Asset Sales which constitute the sale of
the stock or all or substantially all of the assets of any Subsidiary; (ii) any
such payments described in, and made in accordance with, Section 8.08(f); (iii)
any mandatory or voluntary prepayment premiums or make-whole payments (A) paid
in connection with the retirement, repayment, prepayment, redemption,
repurchase, defeasance, or other discharge of any Existing Senior Notes which
were outstanding as of October 31, 2010 (and not including any refinancing or
replacement of such Existing Senior Notes under 8.08(f)(iii) or (iv) effected
after October 31, 2010) and (B) paid in connection with the retirement,
repayment, prepayment, redemption, repurchase, defeasance, or other discharge of
any other Senior Notes (including any refinancing or replacement of the Existing
Senior Notes under 8.08(f)(iii) or (iv) effected after October 31, 2010), but,
solely with respect to this subclause (B), only to the extent that any such
prepayment premiums or make-whole payments are less than or equal to 3.00% of
the principal amount of such Senior Notes); and (iv) up to $25,000,000 of
payments made by Interface on or about March 8, 2010, in connection with the
retirement, repayment, prepayment, redemption, repurchase, defeasance, or other
discharge of Senior Subordinated Notes); plus (b) the amount of all cash
consideration paid by any Consolidated Company during the immediately preceding
twelve-fiscal-month period for the purchases of Capital Stock of Interface; plus
(c) dividends made by the Consolidated Companies in respect of the Capital Stock
of such Consolidated Company during the immediately preceding
twelve-fiscal-month period (excluding dividends made in such Capital Stock and
dividends paid to Interface or any Subsidiary of Interface).
 
“Existing Senior Notes” shall mean (a) the Additional Senior Notes and (b) the
Senior Subordinated Notes.
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
“Obligations” shall mean all amounts owing to any Domestic Agent, Lender, L/C
Issuer, or the Collateral Agent pursuant to the terms of this Agreement, the
Letter of Credit Agreement, or any other Credit Document, including without
limitation, all Loans (including all principal and interest payments due
thereunder), all existing or future payment and other obligations owing by
Borrower under any Hedging Agreement (which such Hedging Agreement is permitted
hereunder) with any Person that is a Lender hereunder (or an Affiliate of a
Lender hereunder) at the time such Hedging Agreement is executed (all such
obligations with respect to all such Hedging Agreements, “Hedging Obligations”),
all liabilities and obligations now or hereafter arising from or in connection
with any Bank Products, fees, expenses, indemnification and reimbursement
payments, indebtedness, liabilities, and obligations of the Credit Parties,
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising, together with all renewals, extensions,
modifications or refinancings thereof.  Notwithstanding any to the contrary
contained herein or in any of the other Credit Documents, the Liens of the
Collateral Agent under this Agreement and the other Credit Documents shall not
secure any of the Hedging Obligations to the extent that a Lien with respect
thereto is prohibited by the Senior Notes Indentures.
 
“Secured Obligations” shall mean, collectively, (i) the Obligations as defined
herein (other than Hedging Obligations to the extent that a Lien with respect
thereto is prohibited by the Senior Notes Indentures), and (ii) such other
obligations as may be agreed to in writing by Interface, the Domestic Agent and
Lenders holding more than sixty-six and two-thirds percent (66-2/3%) of the
aggregate amount of the Domestic Syndicated Loan Commitments or, if the
Facilities have been terminated pursuant to Article IX, Lenders holding more
than sixty-six and two-thirds (66-2/3%) of the aggregate Extensions of Credit,
as Secured Obligations for purposes of this Agreement and to be secured by the
Security Documents.
 
“Senior Notes” shall mean, collectively, (a) the Existing Senior Notes and (b)
the 2010 Additional Senior Notes.
 
“Senior Notes Indentures” shall mean, collectively, the Additional Senior Notes
Indenture, the Senior Subordinated Notes Indenture, and the 2010 Additional
Senior Notes Indenture.
 
(iii)  
The definitions of “Specified Net Proceeds,” “Specified Account,” and “Stated
Net Proceeds” are hereby deleted in their entirety.

 

 
- 4 -

--------------------------------------------------------------------------------

 



 
(b)  
Amendments to Section 8.01.

 
(i)  
Section 8.01(g) of the Credit Agreement is hereby amended and restated so that
it reads, in its entirety, as follows:

 
(g)           the Senior Subordinated Notes and other Subordinated Debt
(provided that the aggregate outstanding principal amount of such other
Subordinated Debt shall at no time exceed $50,000,000) and any refinancing or
replacement thereof to the extent expressly permitted by, as to the Senior
Subordinated Notes, Section 8.08(f)(iv) and, as to other Subordinated Debt,
Section 8.08(f)(v);
 
(ii)  
Section 8.01(j) of the Credit Agreement is hereby amended and restated so that
it reads, in its entirety, as follows:

 
(j)           the Additional Senior Notes, and any refinancing or replacement
thereof to the extent expressly permitted by Section 8.08(f)(iii);
 
(iii)  
Section 8.01(k) of the Credit Agreement is hereby amended and restated so that
it reads, in its entirety, as follows:

 
(k)           the 2010 Additional Senior Notes; provided that, with respect to
the initial issuance of the 2010 Additional Senior Notes but not any refinancing
or replacement thereof pursuant to Section 8.08(f)(ii):
 
(i)           Interface shall, subject to the provisions of this subsection (k)
and Section 8.08(f)(i)(to the extent applicable), use the 2010 Specified Net
Proceeds only for purposes of one or more “2010 Permitted Uses,” which, for
purposes of this Agreement, shall mean the retirement, repayment, prepayment,
refinancing, redemption, repurchase, defeasance, or other discharge of the
principal amount of the Existing Senior Notes (A) at the maturity thereof or (B)
from time to time pursuant to Section 8.08(f)(i)(and, in either case, in
connection therewith, paying (x) any customary transactional costs, expenses,
commissions, and fees related thereto (including, without limitation, reasonable
attorneys’ and brokers’ fees), (y) any accrued and unpaid interest on the
Existing Senior Notes, and (z) any premiums in respect of the Existing Senior
Notes).  As used in this Agreement, the terms (1) “2010 Stated Net Proceeds”
shall mean the proceeds of the 2010 Additional Senior Notes, net of commissions,
fees, reasonable legal expenses, and other costs customarily applicable to the
issuance of similar notes, together with any interest which may accrue thereon
and (2) “2010 Specified Net Proceeds” shall mean the first $260,000,000 of the
2010 Stated Net Proceeds or, if the initial amount of 2010 Stated Net Proceeds
is less than $260,000,000, then the amount of the 2010 Stated Net Proceeds.
 
(ii)           All 2010 Specified Net Proceeds shall be deposited into, and
whatever balance of such 2010 Specified Net Proceeds remains from time to time
shall remain on deposit in or invested in, one or more deposit accounts or
investment accounts established and maintained by Interface at the Collateral
Agent (each such deposit account or investment account, a “2010 Specified
Account” and, collectively, the “2010 Specified Accounts”), with it being agreed
that:
 

 
- 5 -

--------------------------------------------------------------------------------

 

(A)           subject to the following clause (B), at least one Business Day
before making any withdrawal of 2010 Specified Net Proceeds from any 2010
Specified Account (or such shorter period as Domestic Agent may agree to in
writing in its discretion), Interface shall have provided Domestic Agent with a
reasonably detailed written description of the applicable 2010 Permitted Use to
be consummated, together with a written accounting of the application of such
2010 Specified Net Proceeds; and
 
(B)           any other provision of this Agreement or the other Credit
Documents to the contrary notwithstanding, (1) Interface may withdraw 2010
Specified Net Proceeds from a 2010 Specified Account only for purposes of
consummating a 2010 Permitted Use contemporaneously with such withdrawal; (2)
Interface may not withdraw any 2010 Specified Net Proceeds from any 2010
Specified Account while any Default under Section 9.01 or 9.07 exists or at any
time after the Obligations have been accelerated or deemed accelerated under the
last paragraph of Article IX; (3) neither the Domestic Agent, the Collateral
Agent nor any of the Lenders or their Affiliates will exercise any rights or
remedies with respect to the 2010 Specified Net Proceeds or any 2010 Specified
Account (other than the customary rights of set-off solely for costs, expenses,
and fees relating to the establishment, existence, and administration of such
2010 Specified Account) unless the Obligations have been accelerated or deemed
accelerated under the last paragraph of Article IX; and (4) the requirements of
clauses (i) and (ii) of this subsection (k) shall cease to be effective upon the
Domestic Agent’s receipt of, and reasonable satisfaction with, evidence that the
outstanding principal balance of the Existing Senior Notes has been paid in full
and discharged, in which case the Domestic Agent shall follow the instructions
of Interface as to the disposition of any remaining 2010 Specified Net Proceeds
or other funds in any 2010 Specified Account;
 
(iii)           subject to Interface’s compliance with the terms of this
subsection (k), some or all remaining principal of the Existing Senior Notes may
remain outstanding up to the stated maturity of the Existing Senior Notes, but
after the stated maturity of the Existing Senior Notes has occurred, no
principal balance of the Existing Senior Notes may be outstanding; and
 
(iv)           the 2010 Additional Senior Notes Indenture and any guarantees and
other documents constituting supporting obligations thereof, when and as
executed, are in form and substance reasonably satisfactory to the Domestic
Agent and the Required Lenders.
 

 
- 6 -

--------------------------------------------------------------------------------

 



 
(c)  
Amendments to Section 8.08.  Clauses (e) and (f) of Section 8.08 of the Credit
Agreement are hereby amended and restated so that they read, respectively, in
their entirety, as follows:

 
(e)           repayments or repurchases of any of the Senior Notes or other
long-term Indebtedness (but not including any repayment or repurchase thereof
with the proceeds of any retirement, repayment, prepayment, refinancing,
redemption, repurchase, defeasance or other discharge thereof or of any equity
issuance which, in each case, is described in Section 8.08(f)), in whole or in
part, provided that (i) before making any such repayment or repurchase,
Interface shall have delivered to the Domestic Agent written notice of its
intention to make such repayments or repurchases, which notice shall specify the
series of Senior Notes to be repaid or repurchased and state the maximum amount
of any such repayments or repurchases Interface desires to make during the
30-day period following the date of such notice and (ii) at the time of making
or consummating such repayment or repurchase, and after giving effect thereto,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom (it being agreed that Interface will, from time to time
upon the Domestic Agent’s reasonable request, provide the Domestic Agent with an
accounting of all repayments and repurchases made pursuant to this subclause
(e), in such form and with such detail as the Domestic Agent may reasonably
request), and (B) Excess Availability shall be equal to or greater than
$35,000,000;
 
(f)           (i)           subject to the final paragraph of this clause (f),
retirement, repayment, prepayment, redemption, repurchase, defeasance, or other
discharge of the Existing Senior Notes, in whole or in part, with (1) the
proceeds of the 2010 Additional Senior Notes through one or more of the
following transactions as selected by Interface from time to time:  (A) one or
more tender offers for the repurchase of Existing Senior Notes; (B) one or more
market transactions constituting repurchases of Existing Senior Notes; or (C)
the exercise of any defeasance, optional redemption or call provisions of the
Existing Senior Notes Indenture relating to the Existing Senior Notes; (2) an
exchange offer for the exchange of some or all of the Existing Senior Notes for
2010 Additional Senior Notes; or (3) the proceeds of any offering of equity
securities;
 
(ii)           subject to the final paragraph of this clause (f), repayments or
repurchases of the 2010 Additional Senior Notes, in whole or in part, with (1)
the proceeds of any unsecured refinancing or replacement thereof in the
aggregate principal amount, which, when added to the then-outstanding principal
amount of any other Senior Notes, does not exceed $310,000,000, having a
weighted average life to maturity greater than or equal to the weighted average
life to maturity thereof, having a maturity not earlier than the date which is
ninety (90) days following the Stated Maturity Date, and having financial and
other covenants not less favorable to Interface in any material respect than
those covenants in effect with respect to such 2010 Additional Senior Notes, or
otherwise on terms and conditions reasonably satisfactory to the Domestic Agent
and the Required Lenders or (2) the proceeds of any offering of equity
securities;
 

 
- 7 -

--------------------------------------------------------------------------------

 



 
(iii)           subject to the final paragraph of this clause (f), repayments or
repurchases of the Additional Senior Notes, in whole or in part, with (1) the
proceeds of any refinancing or replacement thereof in the aggregate principal
amount, which, when added to the then-outstanding principal amount of any other
Senior Notes, does not exceed $310,000,000, having a weighted average life to
maturity greater than or equal to the weighted average life to maturity thereof,
having a maturity not earlier than the date which is ninety (90) days following
the Stated Maturity Date, and having financial and other covenants not less
favorable to Interface in any material respect than those covenants in effect
with respect to such Additional Senior Notes, or otherwise on terms and
conditions reasonably satisfactory to the Domestic Agent and the Required
Lenders; provided that, anything herein to the contrary notwithstanding, such
refinancing or replacement Indebtedness may be secured by a Lien on all or
substantially all of the assets of the Credit Parties so long as such Lien is
subordinate in priority to the Liens granted to, or for the benefit of, the
Secured Parties granted under the Security Documents, on terms and pursuant to
documentation substantively similar to the Additional Senior Notes Intercreditor
Agreement in all respects or (2) the proceeds of any offering of equity
securities;
 
(iv)           subject to the final paragraph of this clause (f), repayments or
repurchases of the Senior Subordinated Notes, in whole or in part, with (1) the
proceeds of any unsecured refinancing or replacement thereof constituting
Subordinated Debt in the aggregate principal amount, which, when added to the
then-outstanding principal amount of any other Senior Notes, does not exceed
$310,000,000, having a weighted average life to maturity greater than or equal
to the weighted average life to maturity thereof, having a maturity not earlier
than the date which is ninety (90) days following the Stated Maturity Date,
having subordination terms not less favorable in any material respect to the
Secured Parties than those subordination terms in effect with respect to the
Senior Subordinated Notes, and having financial and other covenants not less
favorable to Interface in any material respect than those covenants in effect
with respect to such Senior Subordinated Notes, or otherwise on terms and
conditions reasonably satisfactory to the Domestic Agent and the Required
Lenders or (2) the proceeds of any offering of equity securities;
 
(v)           subject to the final paragraph of this clause (f), repayments or
repurchases of long-term Indebtedness (other than Indebtedness evidenced by the
Senior Notes), in whole or in part, with (1) the proceeds of any unsecured
refinancing or replacement thereof in the aggregate principal amount not to
exceed the then-outstanding principal thereof, having a weighted average life to
maturity greater than or equal to the weighted average life to maturity thereof,
having a maturity not earlier than the date which is ninety (90) days following
the Stated Maturity Date, and having financial and other covenants not less
favorable to Interface in any material respect than those covenants in effect
with respect to such long-term Indebtedness, or otherwise on terms and
conditions reasonably satisfactory to the Domestic Agent and the Required
Lenders; provided that, if such long-term Indebtedness is Subordinated Debt,
such refinancing or replacement thereof must be Subordinated Debt or (2) the
proceeds of any offering of equity securities;
 

 
- 8 -

--------------------------------------------------------------------------------

 



 
Before consummating any such retirement, repayment, prepayment, refinancing,
redemption, repurchase, defeasance, or other discharge, as the case may be,
pursuant to this clause (f), Interface shall deliver to the Domestic Agent not
less than 15 days’ (or such lesser number of days as is agreed to by the
Domestic Agent in its discretion) prior written notice of its intention to
undertake such retirement, repayment, prepayment, refinancing, redemption,
repurchase, defeasance, or other discharge, which notice shall specify the
series of Existing Senior Notes, 2010 Additional Senior Notes, or other
long-term Indebtedness to be repaid or repurchased and, in reasonable details,
the transactions which will provide the source of funds to be applied to such
repayment or repurchase; provided, however, that no notice under this paragraph
shall be required with respect to any retirement, repayment, prepayment,
redemption, repurchase, defeasance, or other discharge of any Existing Senior
Notes with any 2010 Specified Net Proceeds, so long as Borrower otherwise
complies with the terms of Section 8.01(k) with respect thereto.
 
(d)  
Amendment to Section 8.11.  Section 8.11 of the Credit Agreement is hereby
amended and restated so that it reads, in its entirety, as follows:

 
Section 8.11                      Additional Negative Pledges.  Create or
otherwise cause or suffer to exist or become effective, directly or indirectly,
any prohibition or restriction on the creation or existence of any Lien upon any
asset of any Domestic Consolidated Company, other than pursuant to (i) Section
8.02 of this Agreement, Section 4.10 of the Additional Senior Notes Indenture,
Section 4.10 of the Senior Subordinated Notes Indenture, and the section of the
2010 Additional Senior Notes Indenture most comparable to Section 4.10 of the
Additional Senior Notes Indenture, if any, (ii) the terms of any agreement,
instrument or other document pursuant to which any Indebtedness permitted by
Section 8.02(b) or Section 8.02(f) is incurred by any Domestic Consolidated
Company, so long as such prohibition or restriction applies only to the property
or asset being financed by such Indebtedness, and (iii) any requirement of
applicable law or any regulatory authority having jurisdiction over any of the
Domestic Consolidated Companies.
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
(e)  
Amendment to Section 8.12.  Section 8.12 of the Credit Agreement is hereby
amended and restated so that it reads, in its entirety, as follows:

 
Section 8.12.                      Limitation on Payment Restrictions Affecting
Domestic Consolidated Companies.  Create or otherwise cause or suffer to exist
or become effective, any consensual encumbrance or restriction on the ability of
any Domestic Consolidated Company to (i) pay dividends or make any other
distributions on such Consolidated Company’s stock, other than (A) restrictions
on payment of dividends imposed under the 2010 Additional Senior Notes Indenture
(but only to the extent the relevant terms in the 2010 Additional Senior Notes
Indenture are substantively similar to comparable terms in the Additional Senior
Notes Indenture), the Additional Senior Notes Indenture, and the Senior
Subordinated Notes Indenture and (B) restrictions on the payment of dividends on
Interface’s common stock imposed in connection with the Convertible Preferred
Stock, or (ii) pay any indebtedness owed to Interface or any Domestic
Consolidated Company, or (iii) transfer any of its property or assets to
Interface or any Domestic Consolidated Company, except any consensual
encumbrance or restriction existing under the Credit Documents
 
(f)  
Amendment to Section 8.13.  Section 8.13 of the Credit Agreement is hereby
amended and restated so that it reads, in its entirety, as follows:

 
Section 8.13.                      Actions Under Certain Documents.  Without the
prior written consent of the Domestic Agent (which consent shall not be
unreasonably withheld), (a) modify, amend, cancel or rescind the Intercompany
Loans or Intercompany Loan Documents, or Subordinated Debt or any agreements or
documents evidencing or governing Subordinated Debt (except that an Intercompany
Loan permitted by Section 8.01 or Section 8.05 may be modified or amended so
long as it otherwise satisfies the requirements of Section 8.01 or Section 8.05,
respectively), the Additional Notes Indenture, the Senior Subordinated Notes
Indenture, or, once effective, the 2010 Additional Notes Indenture or any
guarantees, security agreements, pledge agreements, mortgages, or other
documents constituting supporting obligations thereof (provided, however, that
nothing in this Section 8.13 shall prohibit any modification or amendment of any
Senior Notes or Senior Notes Indentures if and to the extent (x) any terms which
are so modified or amended (and as so modified or amended) would be permitted to
exist in any refinancing of such Senior Notes or Senior Notes Indenture under
Section 8.08(f)(ii), (iii), or (iv), as applicable, (y) such modification or
amendment does not result in any increase to the interest rate applicable to
such Senior Notes (calculated on an all-in basis, but not including any default
rate of interest) of more than 2.00% above the stated interest rate applicable
thereto at the time such Senior Notes were issued, and (z) the default rate of
interest (regardless of how calculated) does not exceed the stated interest rate
of such Senior Notes, plus 2.00% per annum), or (b) make demand of payment or
accept payment on any Intercompany Loans except as otherwise expressly permitted
in this Section 8, and except that current interest accrued thereon as of the
date of this Agreement and all interest subsequently accruing thereon (whether
or not paid currently) may be paid unless an Event of Default has occurred and
is continuing.

 
- 10 -

--------------------------------------------------------------------------------

 





(g)  
Amendment to Section 8.14.  Section 8.14 of the Credit Agreement is hereby
amended and restated so that it reads, in its entirety, as follows:

 
Section 8.14.  Designated Senior Indebtedness.  Without the prior written
consent of the Domestic Agent, cause any Indebtedness of Interface or any of its
Subsidiaries, other than the Additional Senior Notes and the 2010 Additional
Senior Notes, to become “Designated Senior Indebtedness” as provided in the
Senior Subordinated Notes Indenture.


(h)  
Amendment to Section 9.10.  Section 9.10 of the Credit Agreement is hereby
amended and restated so that it reads, in its entirety, as follows:

 
Section 9.10.                      Invalidity of Intercreditor Provisions.  (a)
Any Credit Party or any creditor of Borrower or any of its Subsidiaries violates
or otherwise fails to comply with the terms and conditions of the Additional
Senior Notes Intercreditor Agreement or any other subordination agreement,
subordination provisions, or other document which governs or establishes, or
purports to govern or establish, the lien or debt priority of any Senior Notes
relative to the Obligations, (b) if the Additional Senior Notes Intercreditor
Agreement or any such other subordination agreement, subordination provisions,
or document, for whatever reason, is rendered or adjudged, or becomes, null and
void or unenforceable against any holder of any Senior Notes (other than in
connection with the retirement of the Indebtedness subject thereto), or (c) any
party subject to the Additional Senior Notes Intercreditor Agreement or any such
other subordination agreement, subordination provisions, or document, for
whatever reason, repudiates or denies, in writing, its obligations or
liabilities thereunder;
 
3.  
Conditions Precedent.  This Amendment shall become effective only upon the
satisfaction of the following conditions precedent (or the waiver thereof by the
Agent):

 
(a)  
execution and delivery of this Amendment by the Borrower, the Subsidiary L/C
Account Party, the Agent, and all Lenders;

 
(b)  
execution and delivery the Consent and Reaffirmation of Guarantors at the end
hereof by each of the Domestic Guarantors; and

 
(c)  
evidence reasonably satisfactory to the Agent that the 2010 Additional Senior
Notes are permitted debt under the Additional Senior Notes Indenture and the
Senior Subordinated Notes Indenture and, with respect to the Senior Subordinated
Notes Indenture, constitute “Designated Senior Indebtedness” thereunder, which
evidence may include, without limitation, pro forma calculations and opinions of
counsel if the same are reasonably requested by the Agent.

 

 
- 11 -

--------------------------------------------------------------------------------

 



 
4.  
Miscellaneous Terms.

 
(a)  
Effect of Amendment.  Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Credit Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrower and the Subsidiary L/C Account Party.

 
(b)  
No Novation or Mutual Departure.  Each of the Borrower and the Subsidiary L/C
Account Party expressly acknowledges and agrees that (i) there has not been, and
this Amendment does not constitute or establish, a novation with respect to the
Credit Agreement or any of the other Credit Documents, or a mutual departure
from the strict terms, provisions, and conditions thereof, other than as
expressly set forth in Sections 2 and 3 hereof, and (ii) nothing in this
Amendment shall affect or limit the Agent’s or the Lenders’ right to demand
payment of liabilities owing from the Borrower or the Subsidiary L/C Account
Party to the Agent and the Lender under, or to demand strict performance of the
terms, provisions and conditions of, the Credit Agreement and the other Credit
Documents, to exercise any and all rights, powers and remedies under the Credit
Agreement or the other Credit Documents or at law or in equity, or to do any and
all of the foregoing, immediately at any time after the occurrence of a Default
or an Event of Default under the Credit Agreement or the other Credit Documents.

 
(c)  
Ratification.  Each of the Borrower and the Subsidiary L/C Account Party (i)
hereby restates, ratifies, and reaffirms each and every term, covenant, and
condition set forth in the Credit Agreement and the other Credit Documents to
which it is a party effective as of the date hereof and (ii) restates and renews
each and every representation and warranty heretofore made by it in the Credit
Agreement and the other Credit Documents as fully as if made on the date hereof
and with specific reference to this Amendment and all other Credit Documents
executed and/or delivered in connection therewith (except with respect to
representations and warranties made as of an expressed date, in which case such
representations and warranties shall be true and correct as of such date).

 
(d)  
No Default.  To induce the Agent and Lenders party hereto to enter into this
Amendment and to continue to make advances pursuant to the Credit Agreement
(subject to the terms and conditions thereof), each of the Borrower and the
Subsidiary L/C Account party hereby acknowledges and agrees that, as of the date
hereof, and after giving effect to the terms hereof, there exists (i) no Default
or Event of Default and (ii) no right of offset, defense, counterclaim, claim,
or objection in favor of any of the Borrower or the Subsidiary L/C Account Party
arising out of or with respect to any of the Loans or other obligations of the
Borrower or the Subsidiary L/C Account Party owed to the Agent or the Lenders
under the Credit Agreement.

 

 
- 12 -

--------------------------------------------------------------------------------

 



 
(e)  
Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same
instrument.  This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of the Amendment.

 
(f)  
Fax or Other Transmission.  Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.

 
(g)  
Section References.  Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto evidenced hereby.

 
(h)  
Further Assurances.  Each of the Borrower and the Subsidiary L/C Account Party
agrees to take such further actions as the Agent shall reasonably request in
connection herewith to evidence the amendments set forth herein.

 
(i)  
Governing Law.  This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

 
 [SIGNATURES ON FOLLOWING PAGES.]
 

 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower, the Subsidiary L/C Account Party, the
Agent, and the Lenders has caused this Amendment to be duly executed by its duly
authorized officer as of the day and year first above written.





 
INTERFACE, INC., a Georgia corporation, as Borrower
 
By:  /s/ Patrick C.
Lynch                                                                   
Name: Patrick C. Lynch
Title:  Senior Vice President


 
- 14 -

--------------------------------------------------------------------------------

 




 
INTERFACEFLOR, LLC, as Subsidiary L/C Account Party
 
By:  /s/ Patrick C.
Lynch                                                                    
Name:  Patrick C. Lynch
Title:  Senior Vice President


 
- 15 -

--------------------------------------------------------------------------------

 




 
 
WELLS FARGO BANK, N.A., successor-by-merger to Wachovia Bank, National
Association,
as Domestic Agent, Collateral Agent
and as a Lender
 
By:  /s/ Dan
Denton                                                                   
Name:  Dan Denton
Title:  Vice President
 


 
- 16 -

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A. (as successor to Fleet Capital Corporation), as a Lender
 
By:  /s/ Sherry
Lail                                                                   
Name:  Sherry Lail
Title:  Senior Vice President


 
- 17 -

--------------------------------------------------------------------------------

 




 
GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
By:    /s/ Philip
Carfora                                                              
Name:  Philip Carfora
Title:  Duly Authorized Signatory


 
- 18 -

--------------------------------------------------------------------------------

 




 
CITIBANK, N.A., as a Lender
 
By:  /s/ Marni
McManus                                                                   
Name:  Marni McManus
Title:  Vice President






 
- 19 -

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION OF GUARANTORS


Each of the undersigned (i) acknowledges receipt of the foregoing Third
Amendment to Sixth Amended and Restated Credit Agreement (the “Amendment”), (ii)
consents to the execution and delivery of the Amendment by the parties thereto,
and (iii) reaffirms all of its obligations and covenants under the Credit
Agreement, the Fifth Amended and Restated Interface Guaranty Agreement, and the
Fifth Amended and Restated Subsidiary Guaranty Agreement, as applicable, each
dated as of May 14, 2009, executed by it (as the same may be amended, restated,
supplemented, or otherwise modified from time to time), and agrees that none of
such obligations and covenants shall be reduced or limited by the execution and
delivery of the Amendment.
 
This Consent and Reaffirmation of Guarantors (this “Consent”) may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument.  This Consent may be executed by each party on
separate copies, which copies, when combined so as to include the signatures of
all parties, shall constitute a single counterpart of the Consent.


 
INTERFACE, INC.
 
By:    /s/ Patrick C. Lynch 


Name:        Patrick C.
Lynch                                                                


Title:           Senior Vice
President                                                                           

 
- 20 -

--------------------------------------------------------------------------------

 

  INTERFACEFLOR, LLC
 
BENTLEY PRINCE STREET, INC.

 
BENTLEY MILLS, INC.

 
COMMERCIAL FLOORING SYSTEMS, INC.

 
FLOORING CONSULTANTS, INC.

 
INTERFACE AMERICAS, INC.

 
INTERFACE ARCHITECTURAL RESOURCES, INC.

 
INTERFACE OVERSEAS HOLDINGS, INC.

 
FLOR, INC.

 
QUAKER CITY INTERNATIONAL, INC.

 
RE:SOURCE AMERICAS ENTERPRISES, INC.

 
RE:SOURCE MINNESOTA, INC.

 
RE:SOURCE NORTH CAROLINA, INC.

 
RE:SOURCE NEW YORK, INC.

 
RE:SOURCE OREGON, INC.

 
RE:SOURCE SOUTHERN CALIFORNIA, INC.

 
RE:SOURCE WASHINGTON, D.C., INC.

 
SOUTHERN CONTRACT SYSTEMS, INC.

 
SUPERIOR/REISER FLOORING RESOURCES, INC.



By:    /s/ Patrick C.
Lynch                                                                           


Name:        Patrick C.
Lynch                                                                


Title:           Senior Vice
President                                                                           





 
- 21 -

--------------------------------------------------------------------------------

 

 
INTERFACE GLOBAL COMPANY APS





By:    /s/ Raymond S.
Willoch                                                                                     


Name:        Raymond S. Willoch 


Title:           Senior Vice President &
Director                                                                






INTERFACESERVICES, INC.




By:           /s/ Keith E.
Wright                                                                


Name:      Keith E.
Wright                                                                


Title:        Treasurer                                                                






INTERFACE REAL ESTATE HOLDINGS, LLC,


By:           BENTLEY PRINCE STREET, INC., its sole member
 
By:           /s/ Patrick C.
Lynch                                                                


Name:      Patrick C.
Lynch                                                                


Title:        Senior Vice
President                                                                           




INTERFACE AMERICAS HOLDINGS, LLC,


By:           INTERFACE, INC., its manager
 
By:           /s/ Patrick C.
Lynch                                                                


Name:      Patrick C.
Lynch                                                                


Title:        Senior Vice
President                                                                           




INTERFACE AMERICAS RE:SOURCE TECHNOLOGIES, LLC,


By:           INTERFACEFLOR, LLC, its sole member
 
By:           /s/ Patrick C.
Lynch                                                                


Name:      Patrick C.
Lynch                                                                


Title:        Senior Vice
President                                                                           

 
- 22 -

--------------------------------------------------------------------------------

 
